DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-13 and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of Llewellyn of U.S. Patent No. 10,826,141 as set forth in the previous office action.
Election/Restrictions
The requirement with respect to claim 21 has not been maintained in view of applicant’s remarks. Further such a limitation is similarly recited in claim 1 of the previous 10,926,141 patent.   
Claim Rejections - 35 USC § 103
 	Claims 1-4, 6, 8, 10, 11, 13, 19, and 20 is/are rejected 35 U.S.C. 102(a)(2)as anticipated by or, in the alternative, under 35 U.S.C. 103 being unpatentable over Fossum et al. 9,770,633 and further in view of Burnett et al. 2012/0142452 as set forth in the previous office action. 	
Claims 5, 7, 9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fossum et al. 9,770,633 and further in view of Burnett et al. 2012/0142452 in view of Burrows D482,420 for the reasons set forth in the previous office action. 

Claims 12, 15, 16 and in the alternative claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fossum et al. 9,770,633 and further in view of Burnett et al. 2012/0142452 in view of de al Cruz 8,834,289 for the reasons set forth in the previous office action.
Conclusion
Applicant's arguments filed 11/30/22 have been fully considered but they are not persuasive. 
Applicant’s remarks with respect to the double patenting rejection above are noted. 
The intent of his amendments in his figure 3 is noted, however the structurally relationship of the “valley portion” of each wave is not clearly recited such that the valley can be at 2508 and peak portion at 2503.  The claims would appear to clearly distinguish over the applied are were relationships such as the first sidewall extends upward to a peak portion and the valley portion is between the generally downward and upward portion.  Other amendments to further clarify the structural relationships of the peaks and valleys will also be considered in response to this office action. Since it is believed this issue can be overcome in any further response, applicant should also resolve the outstanding double patenting rejection. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711